DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/420,745, 14/997,692, 13/231,493, 12/175,758, and 60/951,177, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  To qualify for priority, the parent application must provide full written description support for the particular claim in question.  See MPEP 2152.01, scenario B (“[i]f the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application).  As priority applies to individual claims and not applications as a whole, the amendments made in the previous response qualify this application as a continuation-in-part with claim 1 being 
Then examiner was unable to find written description support in any of the above applications for the combination of elements of claims 2-8 and 10-21 including “respond[ing] to the received user input by independently adjusting one of the first phase or the second phase of the user-selected waveform shape type without adjusting the other of the first phase or second phase to provide a user-adjusted waveform.” Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 USC 112, first paragraph, as failing to comply with the written description requirement (See MPEP 2173.05(i)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mullett (US 2003/0100931, hereinafter “Mullett”).
In regards to claim 1, Mullett discloses a method implemented using one or more electrodes adjacent spinal column tissue (par. 0055, “locations within the spinal column”), an implantable device (par. 0128), and an external device (par. 0128, “via telemetry with a medical device programmer”) comprising: treating an ailment suffered by a patient, including: using the external device to receive a first user input (par. 0128) to select a waveform shape type from a group of predefined waveform shape types (par. 0050); using the external device to receive a second user input and respond to the received user input to provide a user-adjusted waveform (par. 0128, “[a]t the time the present invention is implanted within the patient, the clinician may program certain key parameters” and can ”adjust the parameters”); and using the implantable device to deliver electrical modulation energy from the one or more electrodes to the spinal column tissue in accordance with the user-adjusted waveform (par. 0128).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2-5, 7, 11-17, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (US 2008/0051839, hereinafter “Libbus”) in view of Lee et al. (US 2009/0024189, hereinafter “Lee”).
In regards to claims 21 and 11, Libbus discloses a method/system for treating an ailment using one or more electrodes adjacent spinal column tissue (par. 0034) comprising one or more electrical terminals for being coupled to the one or more electrodes via on or more leads (par. 0042); a user interface configured to receive user input including selection of a waveform shape that has a first phase and a second phase (par. 0060 and 0058; including changes to phase delay, amplitude, pulse width, etc., all changing the shape of the waveform) and receive a user input to independently adjust one of the first phase and the second phase (par. 0058); control circuitry to receive the user input and respond by independently  adjusting one of the first phase or the second phase without adjusting the other of the first phase or the second phase (par. 0058); and output modulation circuitry configured to deliver modulation energy from the one or more electrodes to spinal tissue in accordance with the waveform (element 507).  Libbus does not disclose that the user interface is configured to receive user selection of a waveform “type” (e.g., square wave, triangular wave, etc.).  However, Lee teaches that is was known in the art at the time of invention in the spinal stimulation art to provide a user interface that is configured to receive user selection of a waveform type (Fig. 18; par. 0081) along with pulse 
In regards to claims 2 and 12, the user interface is further configured to receive an asymmetry mode selection user input and respond by entering an asymmetry mode during which the user interface may be used to receive user input and respond by independently adjusting one of the first or second phase without adjusting the other (par. 0058 -- a user setting one phase different from the other initiates an “asymmetry mode” meeting the functions set forth in the claim).
In regards to claims 3 and 13, the waveform shape type includes a biphasic waveform with a first positive phase and negative second phase (Fig. 4).
In regards to claims 4 and 14, the biphasic waveform includes a continuous waveform (Fig. 4, the pulses are shown as continuous).
In regards to claims 5 and 15, the parameter includes an amplitude and duration of the first and second phases (Fig. 4).
In regards to claim 7, the positive and negative phases are charge balanced (par. 0027).
In regards to claim 16, since the parameters may be set “independently,” the circuitry is configured to/capable of adjusting the amplitude of the second phase to be larger than an amplitude of the first, and duration to be smaller (par. 0058).
In regards to claim 17, the terminals and output circuitry are part of an IPG and the interface and control circuitry are part of a clinician's programmer (par. 0061; Figs. 5, 9, and 10).

s 6, 8, 10 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus and Lee as applied above, and further in view of Kilgore et al. (US 7,389,145, hereinafter “Kilgore”).  Libbus discloses the essential features of the claimed invention including adjusting the amplitude duration of a second phase to balance charge and reduce or eliminate side effects (par. 0059), and applying a continuous waveform (Fig. 4) and a frequency suitable for nerve blocking (par. 0034); but does not expressly disclose a second phase with a smaller duration and larger amplitude than a first phase or the 3 kHz to 15 kHz stimulation frequency.  However, Kilgore teaches a second phase with a smaller duration and larger amplitude than a first phase (col. 4, lines 41-47) at a frequency of 5 kHz (col. 4, lines 57-60) to provide the predictable results of more effectively, accurately, and reversibly blocking nerve impulses (col. 4, lines 54-61).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second phase with a smaller duration and larger amplitude than a first phase at a frequency of 5 kHz to provide the predictable results of more effectively, accurately, and reversibly blocking nerve impulses.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive in part and moot in part.  Applicant argued that the amendments to claim 1, deleting the unsupported subject matter renders the objection to priority moot and thus disqualifies Lee as prior art.  The examiner agrees that this change does render Lee non-prior art for claim 1, but the same priority issue set forth in the previous office action still applied to claims 2-21 for the reasons set forth above.  A new rejection is made for claim 1 in view of Mullett above, necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792